Exhibit 99.1 To the Board of Directors Northern Construction Holdings, Ltd. We have audited the consolidated balance sheets of Northern Construction Holdings, Ltd.(the Company) as of May 31, 2008 and 2007, and the related consolidated statements ofoperations and other comprehensive income, changes in stockholders’ equity, and cashflows for the years ended May 31, 2008 and 2007. These consolidated financialstatements are the responsibility of the Company’s management. Our responsibility isto express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public CompanyAccounting Oversight Board (United States). Those standards require that we plan andperform the audits to obtain reasonable assurance about whether the consolidatedfinancial statements are free of material misstatement. The company is not required tohave, nor were we engaged to perform, an audit of its internal control over financialreporting. Our audits included consideration of internal control over financial reportingas a basis for designing audit procedures that are appropriate in the circumstances, butnot for the purpose of expressing an opinion on the effectiveness of the company’sinternal control over financial reporting. Accordingly, we express no such opinion. Anaudit also includes examining, on a test basis, evidence supporting the amounts anddisclosures in the financial statements, assessing the accounting principles used andsignificant estimates made by management, as well as evaluating the overall financialstatement presentation. We believe that our audits provide a reasonable basis for ouropinion. In our opinion, the consolidated financial statements referred to above present fairly, inall material respects, the financial position of Northern Construction Holdings, Ltd. as of May 31, 2008 and 2007, and the results of its operations and its cash flows for the years endedMay 31, 2008 and 2007, in conformity with accounting principles generally acceptedin the United States of America. /s/ Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC Salt Lake City, Utah October 05, 2008 1 Northern Construction Holdings, Ltd. Consolidated Financial Statements May 31, 2008 and 2007 2 Index to Consolidated Financial Statements Page Consolidated Balance Sheets 1 Consolidated Statements of Operations and Comprehensive Income 2 Consolidated Statement of Changes in Stockholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 3 NORTHERN CONSTRUCTION HOLDINGS, LTD. CONSOLIDATED BALANCE SHEETS Assets May 31, 2008 May 31, 2007 Current assets Cash and cash equivalents $ 836,978 $ 181,691 Trade accounts receivable, net 10,035,581 7,003,351 Prepayments 245,495 41,438 Inventories 1,316,445 1,267,213 Total current assets 12,434,499 8,493,693 Property and equipment Office trailers 1,765,632 1,603,299 Machinery and equipment 1,309,183 651,865 Vehicles 1,101,315 837,641 Furniture and office equipment 452,431 410,363 Construction in progress 1,439,429 - Total property and equipment 6,067,990 3,503,168 Accumulated depreciation (1,679,688 ) (943,108 ) Net property and equipment 4,388,302 2,560,060 Other receivables 472,451 162,839 Related party receivables 236,042 1,518,297 Total other assets 708,493 1,681,136 Total assets $ 17,531,294 $ 12,734,889 Liabilities and stockholders' equity Current liabilities Trade accounts payable $ 5,503,200 $ 3,143,681 Related party payable 625,252 - Other payables 557,676 104,411 Accrued expenses 268,156 282,386 Customer Deposits - 556,722 Short-term notes payable - 653,544 Total current liabilities 6,954,284 4,740,744 Minority Interests 901,345 735,121 Stockholders' equity Common stock, $0.1282 par value, 10,000 shares authorized, 10,000 shares outstanding 1,282 1,282 Additional paid-in capital 1,366,739 1,366,739 Retained earnings 6,968,391 5,477,127 Accumulated other comprehensive income 1,339,253 413,876 Total stockholders' equity 9,675,665 7,259,024 Total Liabilities and stockholders' equity $ 17,531,294 $ 12,734,889 See accompanying notes to financial statements 4 NORTHERN CONSTRUCTION HOLDINGS, LTD. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME Year ended May 31, 2008 Year ended May 31, 2007 Sales revenues $ 39,302,543 $ 25,426,347 Cost of goods sold 33,050,443 22,195,049 Gross profit 6,252,100 3,231,298 Operating expenses Selling expense 234,209 210,821 Bad debt expense 288,030 233,771 General and administrative expenses 468,419 298,826 Total operating expenses 990,658 743,418 Net operating income 5,261,442 2,487,880 Other income (expense) Interest expense (40,312 ) (2,750 ) Other expense (138,468 ) (71,474 ) Total other income (expense) (178,780 ) (74,224 ) Net income before income taxes 5,082,662 2,413,656 Income Taxes - - Net income before minority interests 5,082,662 2,413,656 Minority Interests 500,179 235,332 Net income $ 4,582,483 $ 2,178,324 Foreign Currency Translation Adjustment 925,377 337,679 Comprehensive Income $ 5,507,860 $ 2,516,003 Earning Per Share - Basic and Diluted $ 458.25 $ 217.83 Basic and diluted shares outstanding 10,000 10,000 See accompanying notes to financial statements 5 NORTHERN CONSTRUCTION HOLDINGS, LTD. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY Accumulated Other Common Stock Paid-in Retained Comprehensive Shares Amount Capital Earnings Income Totals Balance: May 31, 2006 10,000 $ 1,282 $ 1,366,739 $ 4,450,729 $ 76,197 $ 5,894,947 Foreign currency translation adjustment 337,679 337,679 Net income 2,178,324 2,178,324 Dividend Paid - - - (1,151,926 ) - (1,151,926 ) Balance: May 31, 2007 10,000 1,282 1,366,739 5,477,127 413,876 7,259,024 Foreign currency translation adjustment 925,377 925,377 Net income 4,582,483 4,582,483 Dividend Paid - - - (3,091,219 ) - (3,091,219 ) Balance: May 31, 2008 10,000 $ 1,282 $ 1,366,739 $ 6,968,391 $ 1,339,253 $ 9,675,665 See accompanying notes to financial statements 6 NORTHERN CONSTRUCTION HOLDINGS, LTD. CONSOLIDATED STATEMENT OF CASH FLOWS Year ended May 31, 2008 Year ended May 31, 2007 Cash flows from operating activities: Net income $ 4,582,483 $ 2,178,324 Adjustments to reconcile net income to net cash provided by operations: Minority Interest 500,179 235,332 Depreciation and amortization 610,200 421,617 Provision for allowance on accounts receivable 288,030 233,771 Changes in operating liabilities and assets: Trade accounts receivable (2,485,354 ) 648,381 Prepayments (84,800 ) 287,404 Inventories 75,262 (413,759 ) Other receivables (358,017 ) (83,535 ) Trade accounts payable 1,942,866 (2,023,543 ) Other payables 423,612 (28,517 ) Accrued expenses (40,759 ) (7,167 ) Customer deposits (583,548 ) 543,640 VAT tax payable - (113,637 ) Net cash provided by operating activities 4,870,154 1,878,311 Cash flows from investing activities: Fixed assets additions (839,019 ) (623,266 ) Construction in progress (1,370,069 ) - Payments from related party receivable 1,417,462 - Net cash used by investing activities (791,626 ) (623,266 ) Cash flows from financing activities: Proceeds from short-term notes payable - 638,187 Payment for short-term notes payable (685,035 ) - Proceeds from related party payable 615,859 - Payment to related party payable - (716,796 ) Dividend paid (3,091,219 ) (1,151,926 ) Dividend paid to minority interest (333,955 ) (124,447 ) Net cash used by financing activities (3,494,350 ) (1,354,982 ) Effect of rate changes on cash 71,109 10,637 Increase (decrease) in cash and cash equivalents 655,287 (89,300 ) Cash and cash equivalents, beginning of period 181,691 270,991 Cash and cash equivalents, end of period $ 836,978 $ 181,691 Supplemental disclosures of cash flow information: Interest paid in cash $ 50,589 $ - Income taxes paid in cash $ - $ - See accompanying notes to financial statements 7 NORTHERN CONSTRUCTION HOLDINGS, LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.Nature of operations NORTHERN
